Name: Commission Regulation (EC) No 480/94 of 3 March 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and repealing Regulation (EC) No 3316/93
 Type: Regulation
 Subject Matter: marketing;  prices;  trade policy;  animal product
 Date Published: nan

 4. 3. 94 Official Journal of the European Communities No L 61 /7 COMMISSION REGULATION (EC) No 480/94 of 3 March 1994 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and repealing Regulation (EC) No 3316/93  1 500 tonnes of boneless beef held by the Italian intervention agency,  1 000 tonnes of boneless beef held by the Danish intervention agency,  2 000 tonnes of boneless beef held by the Irish inter ­ vention agency,  1 500 tonnes of boneless beef held by the French intervention agency. Detailed information concerning quantities is given in Annex I. 2. The products referred to in paragraph 1 shall be sold in accordance with Regulation (EEC) No 2539/84 thereof, and this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 361 1 /93 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; Whereas the application of intervention measures in respect of beef has created large stocks in several Member States ; whereas, in order to prevent an excessive pro ­ longation of storage, part of these stocks should be sold in accordance with Regulation (EEC) No 2539/84 ; Whereas Commission Regulation (EC) No 3316/93 (^ should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 2. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 9 March 1994. 3 . Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II. HAS ADOPTED THIS REGULATION : Article 3 The security provided for in Article 5 ( 1 ) of Regulation (EEC) No 2539/84 shall be ECU 30 per 100 kilograms. Article 1 Article 4 1 . The sale shall take place of approximately :  2 000 tonnes of boneless beef held by the intervention agency of the United Kingdom, Regulation (EC) No 3316/93 is hereby repealed. Article 5(') OJ No L 148, 28. 6. 1968, p. 24. O OJ No L 328, 29. 12. 1993, p. 7. (3) OJ No L 238, 6. 9 . 1984, p. 13. 0 OJ No L 161 , 2. 7. 1993, p. 59. f5) OJ No L 298, 3. 12. 1993, p. 9 . This Regulation shall enter into force on the 9 March 1994. No L 61 /8 Official Journal of the European Communities 4. 3 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1994. For the Commission Rene STEICHEN Member of the Commission 4. 3. 94 Official Journal of the European Communities No L 61 /9 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI ANNEXE I ALLEGATO I  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µEcu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') DANMARK  MÃ ¸rbrad med bimÃ ¸rbrad 100 6 000  Filet med entrecÃ ´te og tyndsteg 300 3 800  InderlÃ ¥r 200 2 900  YderlÃ ¥r 200 2 800  Tyksteg 200 2 800 FRANCE  Filet 200 6 000  Faux-filet 500 3 800  Tende de tranche 200 2 900  Tranche grasse 100 2 900  Rumpsteak 200 2 500  Gite a la noix 200 2 600  EntrecÃ ´te 100 2 300 ITALIA  Filetto 200 6 000  Roastbeef 300 3 800  Scamone 200 2 600  Fesa estema 300 2 900  Fesa interna 300 2 900  Noce 200 2 600 UNITED KINGDOM  Fillet 200 6 600  Striploin 500 4 000  Topside 500 3 200  Silverside 200 3 000  Thick flank 200 3 000  Rump 200 3 000  Forerib 200 2 100 IRELAND  Striploin 500 4 600  Outside 500 2 800  Rump 500 2 300  Cube-roll 500 3 750 (') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79 . (l ) Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . ( l) Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . (') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (') Ces prix s entendent conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79 . (') Il prezzo si intende in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79. (') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . ( !) Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 61 /10 Official Journal of the European Communities 4. 3. 94 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervencao IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel. (01)678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Nyropsgade 26 DK- 1602 KÃ ¸benhavn K Tlf. (33)92 70 00, telex 15137 EFDIR DK, telefax (33)92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel. 49 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel. (0734) 58 36 26 Telex 848 302, telefax (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 Tel. : 45 38 84 00, telex : 205476 F